Per Curiam.
Plaintiff filed a complaint seeking a *605refund of single business taxes, MCL 208.1 et seq.; MSA 7.558(1) et seq., that were paid for the years 1988 and 1989, alleging that application of the statutory apportionment formula resulted in the attribution of business activity in Michigan that was disproportionate to plaintiffs actual activity in the state. The trial court granted summary disposition in favor of defendant pursuant to MCR 2.116(C)(8). Plaintiff now appeals as of right. We affirm.
Summary disposition was properly granted in favor of defendant. Plaintiffs conclusory statements, unsupported by allegations of fact, were not sufficient to state a cause of action. Koebke v LaBuda, 339 Mich 569, 573; 64 NW2d 914 (1954); Kramer v Dearborn Heights, 197 Mich App 723, 725; 496 NW2d 301 (1993). In any event, summary disposition was appropriate because value added is not subject to geographic ascertainment. Trinova Corp v Michigan Dep’t of Treasury, 498 US 358; 111 S Ct 818; 112 L Ed 2d 884 (1991). From a review of the record, it is clear the trial court applied the correct standard of review.
Plaintiff claims the trial court erred in not allowing it to file a second amended complaint. Assuming this claim was properly preserved for appellate review, People v Evola, 202 Mich App 178, 180; 507 NW2d 815 (1993); Michigan Mutual Ins Co v American Community Mutual Ins Co, 165 Mich App 269, 277; 418 NW2d 455 (1987), the court’s denial of the request to file the amended complaint was proper because the record indicates that any amendment would have been futile. Trinova Corp, supra; McNees v Cedar Springs Stamping Co, 184 Mich App 101, 103; 457 NW2d 68 (1990).
Affirmed.